Exhibit 10.25

LOGO [g92696img002.jpg]

May 11, 2006

American Stock Transfer & Trust Company

59 Maiden Lane

New York, New York 10038

 

Re: Appointment as Rights Agent

Ladies and Gentlemen:

Reference is hereby made to that certain Rights Agreement (the “Rights
Agreement”), dated as of June 24, 2004, by and between Jackson Hewitt Tax
Service Inc. (“Jackson Hewitt”) and The Bank of New York (“BONY”). Capitalized
terms used herein but not otherwise defined shall have the meanings ascribed to
such terms in the Rights Agreement.

Pursuant to Section 21 of the Rights Agreement, Jackson Hewitt hereby appoints
American Stock Transfer & Trust Company (“AST”) as the successor Rights Agent to
BONY and AST hereby accepts such appointment. AST’s appointment as Rights Agent
shall be effective as of June 21, 2006, or upon such earlier date as the parties
may agree. Upon its appointment as Rights Agent, AST acknowledges and agrees
that it shall be vested with, and shall assume, all of the powers, rights,
duties and responsibilities set forth in the Rights Agreement as if it had been
originally named as Rights Agent.

In connection with the appointment of AST as successor Rights Agent, Jackson
Hewitt hereby waives the requirement in Section 21 of the Rights Agreement that
the successor Rights Agent have, at the time of its appointment, a combined
capital and surplus of at least $50,000,000. Except as expressly waived by this
letter, all of the terms, covenants, agreements, conditions and other provisions
of the Rights Agreement shall remain in full force and effect in accordance with
their respective terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3 Sylvan Way – 3rd Floor, Parsippany, NJ 07054 / Tel: 973.630.0800 Fax:
973.630.0801

mark.heimbouch@jtax.com      www.jacksonhewitt.com



--------------------------------------------------------------------------------

Please indicate AST’s consent to the terms of this letter by countersigning the
letter on the signature below and returning it by fax to my attention at
(973) 630-0801. Thank you for your assistance.

 

Sincerely, /s/ Mark L. Heimbouch Mark L. Heimbouch

Executive Vice President

Chief Financial Officer and Treasurer

Accepted and Agreed to by:

American Stock Transfer & Trust Company

 

By:   /s/ Herbert J. Lemmer Name:   Herbert J. Lemmer Title:   Vice President
Date:   May 16, 2006